SAME CASE ON A SEBEARIA G.
Porter, /.,
delivered the opinion of court.
The defendant has moved for and obtained a rehearing. Acquiescing in every other part of the judgment, except that which rejected his claim to a diminution of the amount in which he was condemned, he contends there was error in not sustaining that objection.
The sum claimed in the petition is f 613 27, according to the account annexed, and made a part of the petition. That account, as added up by the plaintiff, corresponds with the allegation just stated. But it is shewn that by running up the addition of the figures, there is an error of one hundred and eighty-eight dollars. This difference the: plaintiffs have endeavoured to explain, but have failed to do it satisfactorily to our minds.
The original account produced on this argument, does *287away the difficulty we had in sustaining the objection, when the cause was first heard. The judgment, therefore, must be amended so as to meet the facts of the case.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed, and it is further ordered, adjudged and decreed, that the plaintiffs do x-ecover of the defendant the sum of five hundred and twenty-five dollars and‘31 cents, with costs in the court below, those of appeal to be.borne by the appellee.